Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a Final Office Action for application no. 17/150,030 for a CLIP ASSEMBLY FOR CYLINDRICAL COMPONENT, filed on 1/15/2021.  This correspondence is in response to applicant's reply filed on 11/1/2021.  Claims 1-20 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the horizontal plane and vertical plane must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the walls on the upper end of the grooves” therein.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the second end of each of the arms” and “the fitting direction” therein.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (U.S. Pat. 8,668,174).
Regarding claim 1, Kato teaches a clip assembly for retaining a cylindrical component, comprising: an insert having a retention channel (at 10) which accepts the cylindrical component, wherein the insert has a base and a pair of arms extending from the base, wherein the base has a pair of hook parts (29) that extend outwardly, and wherein each arm has a head and a finger that extends farther outwardly than the head, and a holder (2) in which the insert is fitted, the holder has a pair of walls (17) on an upper end, wherein the walls extend inwardly, wherein the insert and the holder are formed such that by pushing the insert into the holder in a fitting direction that is perpendicular to a central axis of the cylindrical component that is received in the channel, the insert and the holder are fitted together and the insert is retained by the holder from an outside.


[AltContent: textbox (insert)][AltContent: arrow]
    PNG
    media_image1.png
    286
    292
    media_image1.png
    Greyscale

[AltContent: textbox (head)]
[AltContent: textbox (2nd end of arm)][AltContent: arrow][AltContent: arrow][AltContent: arrow]

[AltContent: textbox (finger (one on each side))][AltContent: arrow]
[AltContent: textbox (arms)][AltContent: arrow][AltContent: arrow]
[AltContent: arrow]
[AltContent: textbox (1st end of arm)][AltContent: arrow][AltContent: textbox (hook part)][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (hook part)]

[AltContent: textbox (base)]


Regarding claim 4, Kato teaches the assembly of claim 1, wherein the holder the hook parts engage with a pair of grooves (18) of the holder.
Regarding claim 5, Kato teaches the assembly of claim 1, wherein the insert has a locking part (27) which engages with the holder to maintain the insert and the holder in a fitted state.
Regarding claim 8, as best understood, Kato teaches the assembly of claim 5, wherein the fingers of the insert engage with the walls on the upper end of the grooves of the holder.
Regarding claim 9, Kato teaches a clip assembly for retaining a cylindrical component, comprising: an insert (see figure above) having a retention channel (at 10) that accepts the cylindrical component, the insert including: a base; a pair of arms having first and second ends, each of the arms being connected to the base at the first end and having a finger that extends outwardly from each of the arms between the first and second ends, and a holder (2) in which the insert is fitted, wherein the insert and the holder are formed such that by pushing the insert into the holder in a fitting direction that Is perpendicular to a central axis of the cylindrical component that is received in the channel, the insert and the holder are fitted together and the insert is retained by the holder from an outside.
Regarding claim 10, Kato teaches the assembly of claim 9, wherein a pair of hook parts extend diagonally upward from the base and in opposite directions relative to the central axis.
Regarding claim 11, Kato teaches the assembly of claim 9, wherein a pair of hook parts extend from the base at locations that are spaced apart from opposing peripheral ends of the base.
Regarding claim 12, Kato as best understood, teaches the assembly of claim 9, wherein the second end of each of the arms is spaced apart from the first end in a direction that is parallel with the fitting direction.
Allowable Subject Matter
Claims 2, 3, 6, 7 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        February 4, 2022